                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7: 19-CV-160-BO

CAROLINE CRAMER,                              )
                                              )
               Plaintiff,                     )
                                              )
               V.                             )                      ORDER
                                              )
A DREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
               Defendant.                     )


       This cause comes before the Court on plaintiffs motion for judgment on the pleadings,

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, and defendant's motion for

summary judgment, pursuant to Rule 56 of the Federal Ru les of Civil Procedure. [DE 21, 23]. A

hearing was held on these matters before the undersigned on September 3, 2020, via

videoconference. For the reasons discussed below, plaintiffs motion for judgment on the

pleadings is DE IED and defendant's motion is GRANTED.

                                         BACKGROUND

       Plaintiff brought this actio n under 42 U.S.C. §§ 405(g) and 1383(c)(3) for review of the

final decision of the Commissioner denying her applications for disability benefits pursuant to

Title II of the Social Security Act and Supplemental Security Income payments pursuant to Title

XVI of the Social Security Act. P laintiff protectively filed an application for benefits on May 11,

20 12 and alleged a disability onset date of December 31, 2007. Plaintiff fi led for disabled widow's

benefits, so her window of eligibility began on     ovember 28 , 2007, and extended to November

30, 2014. After initial denials, plaintiff proceeded to a hearing before an Administrative Law Judge

(ALJ), which occurred on September 22 , 2013. The ALJ issued an unfavorable ruling, and the




          Case 7:19-cv-00160-BO Document 28 Filed 09/21/20 Page 1 of 5
Appeals Council ordered the claim remanded to the ALJ to correct findings based on new evidence

on February 27 , 2014. Plaintiff proceeded to a second hearing before an ALJ, which occurred on

September 26, 2014. The ALJ issued an unfavorable ruling, and this Court ordered the claim

remanded for further proceedings. Plaintiff proceeded to a third hearing before an ALJ, which

occurred on September 11, 2018. The ALJ issued a partially favorable ruling, denying benefits

from June 4, 2011 to April 27, 2017 but granting benefits beginning on April 28 , 2015 , which

became the final decision of the Commissioner when the Appeals Counci l denied plaintiffs

request for review. Plaintiff then sought review of the Commissioner' s decision in this Court.

                                          DISCUSSION

       Under the Social Security Act, 42 U.S .C. § 405(g), this Court's review of the

Commissioner' s decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S . 389,401 (1971) . Substantial evidence is "such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 650 , 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An ind ividual is considered disabled if he is unab le "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months ." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual " shall be determined to be under a disabi lity only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy. " 42 U.S.C. § l 382c(a)(3)(B).
                                                 2




          Case 7:19-cv-00160-BO Document 28 Filed 09/21/20 Page 2 of 5
        Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404. l 520(a)( 4), 4 l 6.920(a)( 4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five . See Bowen v. Yuckert, 482 U.S . 137, 146 n.5 (1987). If a decision regarding disability can be

made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404. l 520(a)( 4), 4 l 6.920(a)( 4).

        At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the

claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments (Listing) in 20

C.F.R. Part 404 , Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

        At step one, the ALJ determined that plaintiff met the insured status requirements and

had not engaged in substantial gainful activity since her alleged amend onset date of June 14,

2011 . Plaintiffs degenerative disc disease, status-post left ulnar surgery residuals, degenerative

joint disease with associated bilateral foot pain, status-post left foot surgery residuals, hepatitis

C, major depressive disorder, generalized anxiety disorder, and social phobia disorder were

considered severe impairments at step two, but were not found alone or in combination to meet


                                                   3




          Case 7:19-cv-00160-BO Document 28 Filed 09/21/20 Page 3 of 5
or equal a Listing at step three . The ALJ then concluded that plaintiff had the RFC to perform

light work, with additional exertional limitations. The ALJ found that plaintiff was unable to

return to her past relevant work as a bartender or server, but that, considering plaintiff's age,

education, work experience, residual functional capacity, and the testimony of a vocational

expert (VE), there were other jobs that existed in significant numbers in the national economy

that plaintiff could perform prior to Apri l 28 , 2015 , but that there were no jobs that existed in

significant numbers in the national economy that plaintiff could perform begi nning on April 28,

2015.

        Plaintiff contends that she was disabled at step five according to the testimony of the VE

and in accordance with the treating specialists. Plaintiff argues that because there is only one job

relied upon at step five and that the ALJ has fai led to carry its burden of showing other jobs at step

five. The VE identified one representative job that an individual such as plaintiff could perform :

shipping/receiver weigher. Tr. 1045 - 1057. This job consists of approximately 20,000 jobs. The

Fourth Circuit Court of Appeals has previously found that 11 0 jobs and 153 jobs are significant

numbers of jobs. Hodges v. Apfel, 203 F.3d 820 (4th Cir. 2000); Hicks v. Califano , 600 F.2d 1048

(4th Cir. 1979) . Substantial evidence therefore supports the ALJ's findings that jobs exist in

significant numbers in the economy.

        Plaintiff further asserts that she needs accommodations for sitting that prohibit her from

performing in the jobs identified by the ALJ, and that those jobs must therefore be eliminated.

However, the Court finds that the RFC is supported by substantial evidence. Among other

evidence, the ALJ relied on expert testimony that plaintiff had a normal range of motion with no

deformity or joint swelling in May 20 12, that her mental status exam was essentially normal in


                                                   4




          Case 7:19-cv-00160-BO Document 28 Filed 09/21/20 Page 4 of 5
September 2012, and she had a good range of motion of the joints with normal strength in the

extremities in 2012. Tr. 60- 61. The ALJ noted that is was generally consistent with the overall

record evidence that plaintiff was unable to stand for prolonged periods due to issues with her back

and feet, and therefore provided for a sit/stand option allowing for the change of position every

thirty minutes. Tr. 85 1- 52 .

                                          CONCLUSION

        Having conducted a full review of the record and decision in this matter, the Court

concludes that the decision as a whole is supported by substantial evidence and the correct legal

standard was applied . Accordingly, plaintiffs motion for judgment on the pleadings [DE 21] is

DENIED and defendant' s motion for summary judgment [DE 23] is GRANTED. The decision of

the Commissioner is AFFIRMED.



SO ORDERED, this       -1-1-     day of September, 2020.




                                              ~~~~
                                              CHIEF UNITED ST ATES DISTRICT JUDGE




                                                 5




           Case 7:19-cv-00160-BO Document 28 Filed 09/21/20 Page 5 of 5
